DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 06/23/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FRENCH REPUBLIC on 9/18/2020. It is noted, however, that applicant has not filed a certified copy of the FR2009479 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a mobile apparatus for monitoring state of cosmetic items in a drawer or on a shelf” in the preamble of the claim, but the body of the claim does not include any shelf. It seems that either the preamble is inaccurate, or the body of the claim is incomplete. Clarification is needed. Claim 8 and Claim 15 recite similar limitations of claim 1, and are therefore rejected. Other claims are dependent from claim 1, claim 8 or claim 15, and are therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20120233070 A1, cited on IDS 6/23/2021), in view of JO (US 20160364788 A1), Reid (US 20200226545 A1) and GRABINER (US 20120175412 A1, cited on IDS 10/29/2021).
Regarding Claim 1, Calman discloses a mobile apparatus for monitoring state of items, the apparatus comprising: 
a camera (Fig. 1, 44); 
a display device (Fig. 1, 24); and 
processing circuitry (Fig. 1, 11),
wherein the processing circuitry is configured to 
capture an image using the camera ([0008] “In specific embodiments of the method, identifying products further includes capturing, by the mobile communication device, images of the one or more products…”), 
decode the captured image to identify items as the contents contained in the image ([0034] “The processor 11 may recognize objects that it has identified in prior uses by way of the AI engine. In this way, the processor 11 may recognize specific objects and/or classes of objects, and store information related to the recognized objects in one or more memories and/or databases discussed herein.” [0035] “The integrated circuit 46 may include the necessary circuitry to provide the object recognition functionality to the mobile device 10.”) and respective location of the identified items ([0049] “In some embodiments, a marker 66 may be the location of the object 64. In such embodiments, the mobile device 10 may utilize Global Positioning System (GPS) hardware and/or software or some other location determining mechanism to determine the location of the user 62 and/or object 64”), and 
display on the display device a notification of identified items that is nearing expiration ([0087] “For example, other indicators may indicate that an offer is nearing expiration, an offer is for a rebate/accretion or the like, an offer is a two-for-one deal or the like.”).
Calman does not expressly disclose the image is an image of the drawer; the items are cosmetic items; identifying items that have expired. However, these features are merely corresponding to details of practical applications of the image augmenting/image recognition techniques.
In the same field of endeavor, Reid discloses capture an image of the drawer and its contents using the camera, and perform image recognition on the captured image ([0009] “The execution of the instructions in the memory causes the processor to record, via the camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image.”).
JO discloses decode the captured image to identify cosmetic items ([0139] “In another example, if a bar code recognition method and an image recognition method as a plurality of recognition methods are determined, the control unit 160 recognizes cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the bar code recognition method with a high recognition speed (or an object recognition processing speed) among the determined bar code recognition method and image recognition method, and recognizes (or verifies) the cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the image recognition method with a subsequently high recognition speed (or a relatively low recognition speed as compared with the bar code recognition method) (S230).”).
GRABINER discloses display on the display device a notification of identified cosmetic items that have expired ([0003] “Medical and health care products are usually marked with a "shelf life expiration" or "use by" date to enable medical practitioners, healthcare workers, patients and the public to determine whether or not to use a medical or healthcare product.” [0073] “Upon expiration of the useful shelf life of a host product, the color density may reach a level which obscures the barcode sufficiently to register in a barcode reading system, for example, a retail market computer system, as a failed or unsafe product.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Calman with the feature of capturing and analyzing image of a drawer, identifying cosmetic items, and display notifications about the items that have expired. Doing so could provide useful information to users.
Regarding Claim 2, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 1, wherein the camera adjusts a size of the captured image based on corners of the drawer or shelf to substantially match dimensions of a display screen of the display device (It is obvious that the user should zoom-in and maximize the level of details when taking the image of the target drawer for further image analysis purpose. At least the zoom-in process teaches the feature in this claim).
Regarding Claim 3, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 1, wherein the processing circuitry decodes the captured image by performing image analysis to extract a shape of the cosmetic items (Calman [0066] “As previously discussed, the product identification application 118 may implement any known or future known identification mechanisms. For example, product identification application may implement image recognition techniques based on characteristics, indicia (e.g., Optical Character Recognition (OCR) or the like), logos, shapes and the like associated with a product.”).
Regarding Claim 4, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 3, wherein the processing circuitry matches the shape of the cosmetic items with a database that stores shapes and related identification information in order to identify the cosmetic items (Calman [0066] “For example, product identification application may implement image recognition techniques based on characteristics, indicia (e.g., Optical Character Recognition (OCR) or the like), logos, shapes and the like associated with a product.” JO [0153] “FIG. 6 is a flowchart illustrating a control method of a user equipment for recognizing an object and displaying a database matching result according to a second embodiment of the present invention.”).
Regarding Claim 5, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 4, wherein the database stores an initial storage date and an expiration date of the cosmetic items, and wherein the processing circuitry uses the identification information of a cosmetic item to retrieve the initial storage date and the expiration date from the database and uses the initial storage date and the expiration date to check if the cosmetic item has expired (GRABINER [0141] “Such data may include the host product's name… expiration date, location of manufacture, date of manufacture, storage conditions, date/time and condition of unit from each reading including…” and [0102] “Expiration dates can also be recalculated or changed, based on captured image data for a given label, and can be included in the acceptability report, referred to a host server, and/or utilized in another manner” teaches the claimed feature or at least render it obvious).
Regarding Claim 6, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 5, wherein the processing circuitry performs an image augmented reality process that augments the captured image of the drawer and its contents with highlighting around a border of a cosmetic item in which the check indicates that the cosmetic item has expired (Calman [0071] “In one embodiment of the invention the offer indicator 128 may be a graphical tag, highlighted area or an outline around the border of the product 116 as displayed in the live video stream 130” and GRABINER [0073] “Upon expiration of the useful shelf life of a host product, the color density may reach a level which obscures the barcode sufficiently to register in a barcode reading system, for example, a retail market computer system, as a failed or unsafe product” render the claimed feature obvious), and wherein the processing circuitry displays on the display device the augmented captured image as the notification of identified cosmetic items that have expired (Calman [0094] “At Event 330, one or more indicators are presented on the display of the mobile communication device in conjunction with live video stream. Each of the indicators is presented proximate to a location of a corresponding product determined to currently have an offer outstanding. As previously noted, the indicator may take various forms, such as display of a tag, a highlighted area, a hot-spot or the like.”).
Regarding Claim 7, Calman-JO-Reid-GRABINER discloses the mobile apparatus of claim 6, wherein the processing circuitry displays the highlighting around the border of the cosmetic item in the augmented captured image as a periodically flashing backlight (Calman [0087] “In one specific embodiment of the invention, a blinking offer indicator 128 may indicate that the offer is nearing expiration.”).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20120233070 A1, cited on IDS 6/23/2021), in view of JO (US 20160364788 A1), Reid (US 20200226545 A1) and Sartori Odizzio (US 20180075523 A1).
Regarding Claim 8, Calman discloses an augmented reality system for indicating status of items, the system comprising: 
a mobile device having a mobile display, a camera, and processing circuitry; and 
an augmented reality display device, 
the processing circuitry is configured to 
capture an image, 
recognize items contained in the captured image (See Claim 1 rejection for mappings). 
In the same field of endeavor, Reid discloses capture an image of the drawer and its contents, and perform image recognition on the captured image ([0009] “The execution of the instructions in the memory causes the processor to record, via the camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image.”).
JO discloses recognize cosmetic items ([0139] “In another example, if a bar code recognition method and an image recognition method as a plurality of recognition methods are determined, the control unit 160 recognizes cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the bar code recognition method with a high recognition speed (or an object recognition processing speed) among the determined bar code recognition method and image recognition method, and recognizes (or verifies) the cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the image recognition method with a subsequently high recognition speed (or a relatively low recognition speed as compared with the bar code recognition method) (S230).”).
Sartori Odizzio discloses analyze the recognized cosmetic items for compatibility and freshness degree ([0096] “Product recommendations may be based on objective and or subjective “rules” such as general color combination rules (e.g., primary vs. secondary color combinations), specific application rules (e.g., product combinations for daytime vs. nighttime usage), makeup effects and predetermined goals (e.g., applying bronzer to define or sculpt certain facial features), etc.. In some embodiments, these rules may be generated by one or more expert makeup artists, manufacturers/designers, retailers, etc.”), and the augmented reality display device highlighting a group of cosmetic items determined to be compatible and within the freshness degree ([0031] “Such analytics may support other services such as product recommendations and targeted marketing.” [0105] “In some cases, this process of selecting and configuring the effect(s) for a given product may be performed automatically by a computer system associated with virtual makeup platform 120. For example, given a set of attributes included in the product definition data for a real-world makeup product (e.g., color, shade, coverage, finish, and facial region), a computer system may automatically select one or more predefined effects from a set of a multiple predefined effects that most closely approximate the provided attributes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Calman with the feature of capturing and analyzing image of a drawer, identifying cosmetic items, and recommending compatible cosmetic items within a certain degree of freshness to the user by highlighting the recommended items. Doing so could provide useful information to users.
Regarding Claim 9, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 8, wherein the processing circuitry recognizes cosmetic items performing image analysis on the captured image to extract the shape of the cosmetic items (Calman [0066] “As previously discussed, the product identification application 118 may implement any known or future known identification mechanisms. For example, product identification application may implement image recognition techniques based on characteristics, indicia (e.g., Optical Character Recognition (OCR) or the like), logos, shapes and the like associated with a product.”).
Regarding Claim 10, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 9, wherein the processing circuitry matches the shape of the cosmetic items with a database that stores shapes and related identification information in order to identify the cosmetic items (Calman [0066] “For example, product identification application may implement image recognition techniques based on characteristics, indicia (e.g., Optical Character Recognition (OCR) or the like), logos, shapes and the like associated with a product.” JO [0153] “FIG. 6 is a flowchart illustrating a control method of a user equipment for recognizing an object and displaying a database matching result according to a second embodiment of the present invention.”).
Regarding Claim 11, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 10, wherein the processing circuitry stores a look-up table of cosmetic items that are compatible with other cosmetic items (Reid [0070] “The tables 610 correspond the tags used on the perimeter of the drawer (the top view shown in FIG. 6), the depth of the drawer, and structure forming the rows 615, 620 and are used as distance lookup tables” and Sartori Odizzio [0039] “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein.”).
Regarding Claim 12, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 11, wherein the processing circuitry selects a cosmetic item from the database, and retrieves from the look-up table cosmetic items that are compatible with the selected cosmetic item (Sartori Odizzio [0039] “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein.” [0096] “Product recommendations may be based on objective and or subjective “rules”… For example, in an embodiment, retailer (such as a department store) may individually define certain makeup recommendation rules to generate looks that are selectable via menu 916i.”).
Regarding Claim 13, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 12, wherein the processing circuitry performs an image augmented reality process that augments the captured image of the drawer and its contents with highlighting around a border of the selected cosmetic item and around the border of the cosmetic items that are compatible (Calman [0071] “In one embodiment of the invention the offer indicator 128 may be a graphical tag, highlighted area or an outline around the border of the product 116 as displayed in the live video stream 130” and Sartori Odizzio [0031] “Such analytics may support other services such as product recommendations and targeted marketing”), and wherein the processing circuitry displays on the display device the augmented captured image including the highlighted selected cosmetic item and the highlighted compatible cosmetic items (Calman [0094] “At Event 330, one or more indicators are presented on the display of the mobile communication device in conjunction with live video stream. Each of the indicators is presented proximate to a location of a corresponding product determined to currently have an offer outstanding. As previously noted, the indicator may take various forms, such as display of a tag, a highlighted area, a hot-spot or the like.”).
Regarding Claim 14, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 13, wherein the processing circuitry displays the highlighting around the border of the selected cosmetic item in a color and the highlighting around the border of the compatible cosmetic items with the same color (Calman [0085] “As previously noted, in one embodiment of the invention the offer indicators 128, warranty indicators 150 and/or new product indicators 152 may be a graphical tag, highlighted area, such as specific color or pattern highlighting, or an outline around the border of the product 116 as displayed in the live video stream 130.”).
Regarding Claim 15, Calman discloses an augmented reality system for guiding application of items, the system comprising: 
a mobile device having a mobile display, a camera, and processing circuitry; and 
an augmented reality display device, 
the processing circuitry is configured to 
display on the mobile display a notification of an item to apply, 
highlight the item in the augmented reality display device (See claim 1 rejection). 
In the same field of endeavor, Reid discloses an augmented reality system for guiding application of items in a drawer or on a shelf ([0009] “The execution of the instructions in the memory causes the processor to record, via the camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image.”).
JO discloses an augmented reality system for guiding application of cosmetic items ([0139] “In another example, if a bar code recognition method and an image recognition method as a plurality of recognition methods are determined, the control unit 160 recognizes cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the bar code recognition method with a high recognition speed (or an object recognition processing speed) among the determined bar code recognition method and image recognition method, and recognizes (or verifies) the cosmetics as the first object included in the image information photographed by the photographing unit 110 on the basis of the image recognition method with a subsequently high recognition speed (or a relatively low recognition speed as compared with the bar code recognition method) (S230).”).
Sartori Odizzio discloses record in a database usage information of the cosmetic item ([0039] “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein.” [0095] “In some embodiments, product recommendations may be based on a user-specific product browsing or selection history.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Calman with the feature of capturing and analyzing image of a drawer, identifying cosmetic items, and recording usage information of the cosmetic item. Doing so could enhance the user experience.
Regarding Claim 16, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 15, wherein the processing circuitry displays the notification including an image of the cosmetic item to apply (JO [0144] “For example, as illustrated in FIG. 3, the control unit 160 displays product information 320 by using the augmented reality function on image information 310 including the cosmetics as the first object displayed on the display unit 140 (S250).” Or [0195] “For example, as illustrated in FIG. 8, the control unit 160 displays, on one side of the display unit 140, an image 810 corresponding to soap as a second object identified from the analysis result of the tagging information of NFC tagging, and displays, on the other side of the display unit 140, product information (for example, ingredient information) 820 corresponding to the soap (S740).”) and instructions for applying the cosmetic item (JO Fig. 3, 320, [0144] “For example, as illustrated in FIG. 3, the control unit 160 displays product information 320 by using the augmented reality function on image information 310 including the cosmetics as the first object displayed on the display unit 140 (S250).” The product information 320 should include instructions for applying the product, or at least render the feature obvious).
Regarding Claim 17, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 15, further comprising: the processing circuitry displaying in the augmented reality display device the drawer and its contents (Reid [0009] “The execution of the instructions in the memory causes the processor to record, via the camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image.”), augmented with the highlight around a border of the cosmetic item to apply as listed in the display on the mobile display (Calman [0071] “In one embodiment of the invention the offer indicator 128 may be a graphical tag, highlighted area or an outline around the border of the product 116 as displayed in the live video stream 130”).
Regarding Claim 18, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 16, wherein the processing circuitry retrieves the image of the cosmetic item from a database of a cloud service (Reid [0116] “The server 1415 can be implemented on a cloud computing service over the Internet or on a system over a private network.” Sartori Odizzio [0039] “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein.” JO [0011] “a storage unit configured to store a plurality of recognition methods and product information for each object”).
Regarding Claim 19, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 15, wherein the processing circuitry captures an image of the drawer and its contents using the camera (Reid [0009] “The execution of the instructions in the memory causes the processor to record, via the camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image.”), and decodes the captured image to identify the cosmetic items contained in the drawer (Calman [0034] “The processor 11 may recognize objects that it has identified in prior uses by way of the AI engine. In this way, the processor 11 may recognize specific objects and/or classes of objects, and store information related to the recognized objects in one or more memories and/or databases discussed herein.”) and respective location of the identified cosmetic items (Calman [0049] “In some embodiments, a marker 66 may be the location of the object 64. In such embodiments, the mobile device 10 may utilize Global Positioning System (GPS) hardware and/or software or some other location determining mechanism to determine the location of the user 62 and/or object 64”.
Regarding Claim 20, Calman-JO-Reid-Sartori Odizzio discloses the augmented reality system of claim 19, wherein the processing circuitry displays on the augmented reality display device the highlight around a border of the cosmetic item based on the respective location of the cosmetic item (Calman [0071] “In one embodiment of the invention the offer indicator 128 may be a graphical tag, highlighted area or an outline around the border of the product 116 as displayed in the live video stream 130.” [0094] “At Event 330, one or more indicators are presented on the display of the mobile communication device in conjunction with live video stream. Each of the indicators is presented proximate to a location of a corresponding product determined to currently have an offer outstanding. As previously noted, the indicator may take various forms, such as display of a tag, a highlighted area, a hot-spot or the like.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613